Citation Nr: 0812095	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from November 1971 to June 
1981, and from May 1982 to September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for multiple 
myeloma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has multiple myeloma as a result 
of his service.  Specifically, he asserts that during service 
he handled hazardous materials, to include jet fuel and 
Benzene.  He states that during service he developed lumps on 
his skin, as well as joint pains, that were symptoms of his 
multiple myeloma.  He has reported mixing chemicals in 55-
gallon drums six days a week, nine to ten hours per day.  He 
has submitted a picture of himself in uniform with what 
appear to be 55-gallon drums in the background, as well as a 
building with the letters "NBC" on it (presumably 
"nuclear, biological, and chemical").  

In support of his claim, the veteran has submitted several 
articles, one of which indicates that exposure to Benzene may 
result in multiple myeloma, and one which states that 
symptoms of multiple myeloma include pain in the bones.  

A veteran with a competent medical diagnosis of a current 
disorder may invoke an accepted medical treatise in order to 
establish the required nexus.  Wallin v. West, 11 Vet. App. 
509, 514 (1998) (holding that medical treatises can serve as 
the requisite evidence of nexus); see also Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000).  

The fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, VA has not yet afforded the veteran an 
examination, or obtained an etiological opinion.  On remand, 
the veteran should be scheduled for an examination, and an 
opinion should be obtained as to whether it is at least as 
likely as not that the veteran's multiple myeloma was caused 
by his service.  

With regard to post-service employment, the Board notes that 
the claims files include a statement from an attorney who had 
apparently consulted with the veteran about a lawsuit against 
a former post-service employer, dated in April 2005.  

In this letter, the attorney noted, "I understand you are 
certain that your illness was caused by your work at Taylor-
Dunn."  The letter further indicated that a medical opinion 
in favor of such a claim had not been obtained.  In addition, 
a VA Form 10-5345, dated in June 2004, indicates that the 
veteran had filed a worker's compensation claim.  The claims 
files do not currently contain any records from the Office of 
Worker's Compensation (OC).  

Simply stated, it is important for the veteran to understand 
that the Board wants all records from the veteran's workers 
compensation claim.

On remand, the RO should attempt to obtain any relevant 
Worker's Compensation claim and decision.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's service personnel 
records should be obtained.  

2.  The RO should request that the 
veteran state whether he ever applied for 
Worker's Compensation benefits, and, if 
so, that he provide VA with the location 
of the Worker's Compensation office, and 
the date of any decision.  Thereafter, 
the RO should attempt to obtain the 
administrative and medical records from 
the identified Worker's Compensation 
Office.

In light of the statement from the 
veteran's attorney, if the veteran does 
not supply the RO with any records from 
any Worker's Compensation claim, he 
should explain why to the Board in a 
written statement (requested, but not 
required).
 
3.  The RO should schedule the veteran 
for a VA examination.  The examiner 
should elicit a history from the veteran 
regarding his exposure to chemicals that 
he considers to be hazardous or toxic 
during service, and after service.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran's multiple 
myeloma had its onset in or was otherwise 
caused by his service from November 1971 
to June 1981, and from May 1982 to 
September 1992, to include as due to 
exposure to jet fuel, or Benzene, during 
service.  The claims files must be 
provided to the examiner in connection 
with the examination, and the examiner 
should indicate that the claims files 
have been reviewed.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims files should then 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



